Citation Nr: 1531740	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  10-12 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right foot first digit disability.

2.  Entitlement to an initial compensable rating for hypertension.
 
3.  Entitlement to an initial compensable rating for a scar on the anterior chest.
 

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to February 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Salt Lake City, Utah, Department of Veterans Affairs (VA) Regional Office (RO), subsequently transferred to the Atlanta, Georgia (RO).  In December 2012, the Board remanded the claims for additional development.  

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran does not have a right foot first digit disability that is related to his service. 

2.  The Veteran's service-connected hypertension is not shown to have been productive of diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more, or a history of diastolic pressure predominantly 100 or more with required continuous medication for control.

3.  The Veteran's service-connected scar on the anterior chest is shown to measure 1.5 cm. x 3 cm.; it is not shown to cover an area or areas of at least 6 square inches (39 sq. cm.), or to be productive of pain or instability.  


CONCLUSIONS OF LAW

1.  A right foot first digit disability was not caused by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).  

2.  The criteria for an initial compensable evaluation for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.104, Diagnostic Code 7101 (2014).

3.  The criteria for an initial compensable evaluation for service-connected scar on the anterior chest have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7801, 7802, 7804, 7805 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Veteran contends that he has a right foot first digit disability due to his service.  Although the RO's March 2008 decision on appeal, and the Board's December 2012 remand, characterized the issue as one of entitlement to service connection for "a right foot 1st digit ingrown toenail," the Board has construed the issue as broadly as possible in this decision.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

For all claims, the Board notes that some medical evidence has been received following the issuance of the most recent supplemental statement of the case, and that it is not accompanied by a waiver of RO review.  See 38 C.F.R. § 20.1304 (2014).  However, this evidence does not contain any relevant and favorable findings, and the Board has determined that this evidence is not "pertinent" as defined at 38 C.F.R. § 20.1304(c) (2014).  Accordingly, a remand for RO consideration is not required.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for arthritis, when it is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  

The Veteran's service treatment reports show that in 2006 and 2007, he was treated for a reported several-year history of fungus of the nails and athlete's foot.  He was noted to have dermatophytosis of the nails, and onychomycosis, both of his right foot.   A December 2006 report notes improvement after having used Lamisil for four weeks.  Reports, dated in December 2006 and October 2007, note an "ingrowing nail."    

A "pre-discharge" QTC examination report, dated in November 2007, shows that the Veteran complained of a history of an ingrown toenail, and that he currently had a very stiff, previously ingrown toenail.  An X-ray report for the right foot noted that the results were within normal limits.  The diagnosis portion of the report noted that there was no diagnosis, "as there is no pathology to render a diagnosis."  See 38 C.F.R. § 4.1 (2014).

VA progress notes show a complaint of a stiff right toe in July 2008; there was no diagnosis.

A VA disability benefits questionnaire (DBQ), dated in January 2013, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The Veteran was noted to report an onset of a right great toe condition during service in 2007 or early 2008 after an ingrown toenail became infected.  He stated that he was not able to step on the tip of his toe since that time.  He complained of current stiffness of the MTP (metatarsal phalangeal) joint and an inability to flex the MTP joint.  He denied a current ingrown toenail.  On examination, there were no lesions, bruises or breaks in the skin.  There was no ingrown toenail.  X-rays were noted to show degenerative changes affecting the tibiotalar and first MTP joints, bilaterally.  The diagnosis was degenerative joint disease of the first MTP joints, bilaterally.  The date of diagnosis was January 2013.  The examiner concluded that it is less likely as not (less than a 50 percent probability) that the claimed condition was incurred in or caused by service.  The examiner explained that there was no evidence of an ingrown toenail, or residuals thereof, and that the Veteran's degenerative joint disease of the MTP joints was the result of wear and tear of the joints, and that it is not related to removal of an ingrown toenail.  

The Board finds that this claim must be denied.  The Veteran was treated for right great toenail symptoms during active duty service.  However, this condition appears to have resolved during service, as no such symptoms or conditions were shown upon pre-discharge examination in November 2007.  In addition, there is no post-service medical evidence of diagnosed right toe disorder, to include arthritis of the right first (great) toe, that is dated prior to 2013.  Therefore, a chronic disease during service is not shown.  See 38 C.F.R. § 3.309(b).  In addition, there is no competent medical evidence to show that the Veteran's right great toe disability is related to his service.  

The only competent and probative opinion is the January 2013 VA opinion, and this opinion weighs against the claim.  This opinion is considered to be highly probative evidence against the claim, as it is shown to have been based on a review of the Veteran's medical records, and it is accompanied by a sufficient rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion); Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The evidence is also insufficient to show that arthritis of the right great toe was manifest to a compensable degree within one year of separation from service.  Therefore, service connection for arthritis of the right great toe on a presumptive basis is not warranted.  See 38 C.F.R. §§ 3.307, 3.3.09.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether or not the Veteran has a right great toe disability (arthritis) that has been caused by service, this falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's service treatment reports and post-service medical records have been discussed.  The Board has determined that service connection for a right first (great) toe disability is not warranted.  An etiological opinion has been obtained that weighs against the claim.  Given the foregoing, the Board finds that the service treatment reports, and the post-service medical evidence, outweigh the Veteran's contentions.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied. 

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of these matters on that basis.  38 U.S.C.A. § 5107(b).

II.  Initial Compensable Evaluations

In March 2008, the RO granted service connection for hypertension, and a scar on the anterior chest.  In each case, the RO assigned a noncompensable evaluation, with an effective date for service connection of March 1, 2008.

The Veteran is appealing the original assignments of disability evaluations following awards of service connection.  In such a case, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings are assigned under the criteria set forth in Diagnostic Codes (DCs) in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Disabilities must be viewed historically and the disability must be described in terms of the person's function under the ordinary conditions of daily life including employment.  38 C.F.R. §§ 4.1, 4.2, 4.10.  Higher ratings are assigned if the disability more nearly approximates the criteria for that rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence the benefit of the doubt is to be resolved in the veteran's favor.  38 U.S.C.A. § 5107(b).

A.  Hypertension

The Veteran's service treatment records show that he was treated for hypertension, with medications that included hydrochlorothiazide (HCTZ).  A "pre-discharge" QTC examination report, dated in November 2007, shows that the Veteran was noted to have a two-year history of hypertension, with past use of HCTZ and current use of Lisinopril.  See 38 C.F.R. § 4.1 (2014).

The RO has evaluated the Veteran's hypertension under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101.  Under DC 7101, a 10 percent rating is warranted for diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or as a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control. 

VA progress notes, dated between 2008 and 2012, contain blood pressure readings with systolic readings ranging between 122 - 142, and diastolic readings ranging between 80 - 86.  

Private treatment reports contain blood pressure readings with systolic readings ranging between 132 - 149, and diastolic readings ranging between 62 - 94.  

A VA hypertension DBQ, dated in January 2013, shows that the Veteran was noted to have a history of hypertension since 2006, with use of HCTZ and Amlodipine.  The Veteran reported that his private physician had put him on Exforge, 160 milligrams per day, since April 2012.  On examination, blood pressure readings of 128/80, 132/80, and 122/80 were recorded.  The diagnosis was hypertension, well-controlled on medication.  There were no effects on the Veteran's ability to work. 

The Board finds that an initial compensable evaluation is not warranted for the Veteran's hypertension.  The Veteran is shown to be taking medication for control of his symptoms.  However, the blood pressure readings do not show diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, nor does the evidence show that the Veteran has diastolic pressure predominantly 100 or more that requires continuous medication for control.  Thus, neither the Veteran's diastolic pressure readings, or systolic pressure readings, predominantly meet the scheduler criteria for an initial compensable evaluation under DC 7101.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.

B.  Scar, Anterior Chest

The Veteran's service treatment records show that in November 1998, he sought treatment for a one-year history of a cyst at the thorax.  The cyst was excised and sutured.  The diagnosis in a pathology report was skin nodule: encapsulated benign spindle cell tumor, favor neurilemoma.  A "pre-discharge" QTC examination report, dated in November 2007, shows that the Veteran denied having any scar pain.  On examination, there was a scar at the right chest wall measuring about 3.0 centimeters (cm.) x 1.0 cm., with disfigurement, keloid formation of less than six square inches, hyperpigmentation of less than six square inches, and abnormal texture of less than six square inches.  There was no tenderness, ulceration, instability, tissue loss, inflammation, or edema.  The diagnosis was surgical scar on anterior chest wall.  38 C.F.R. § 4.1.  

Under 38 C.F.R. § 4.118, Diagnostic Codes 7801 and 7802, (2014), a 10 percent evaluation is warranted for: "scars, other than head, face, or neck," that are deep and nonlinear, or superficial and nonlinear, and which cover an area or areas exceeding 6 square inches (39 sq. cm.), but less than 12 square inches (77 sq. cm.).  

Under 38 C.F.R. § 4.118, Diagnostic Codes 7804 (2014), a 10 percent evaluation is warranted for: one or two scars that are unstable or painful.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7805, scars may be rated on limitation of function of the affected part.

A VA scars DBQ, dated in January 2013, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The Veteran complained that his scar "gets itchy every now and then."  On examination, there were no painful scars, unstable scars with frequent loss of covering of skin over the scar, or scars that were both painful and unstable.  There was a superficial, non-linear scar measuring 1.5 cm. x 3 cm.  The total approximate area was 3 cm. (squared).  The scar had an abnormal texture without adherence to underlying tissue, that did not cause any limitation of motion.  There was no evidence of inflammation.  There were no scars resulting in a limitation of function.  The Veteran's scar did not impact his ability to work.  Photographs were not indicated.  The diagnosis was residual scar, status post cyst removal.  

The Board finds that the claim must be denied.  The only relevant medical evidence dated on or after the date of service connection is the January 2013 VA scars DBQ, which notes that the scar in issue measures 1.5 cm. x 3 cm.  This evidence is insufficient to show that the Veteran's anterior chest scar covers an area or areas of at least 6 square inches (39 sq. cm.), that it is deep, or that it is productive of pain or instability.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the criteria for an initial compensable evaluation under DCs 7801, 7802, and 7804 have not been met.  With regard to a limitation of function under DC 7805, there is no evidence to show that the Veteran's scar is productive of a limitation of function.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  

C.  Conclusion

In deciding the Veteran's increased initial evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119, 126 (1999), and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluations for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that the Veteran's evaluations should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to increased compensation during any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disabilities on appeal such that an increased initial evaluation is warranted. 

In reaching these decisions, the Board has considered the written testimony of the Veteran.  The Board points out that, although a lay person is competent to testify only as to observable symptoms, see Falcone v. Brown, 8 Vet. App. 398, 403 (1995), a layperson is not, however, competent to provide evidence that the observable symptoms are manifestations of chronic pathology or diagnosed disability, unless such a relationship is one to which a lay person's observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  In this case, the Board has determined that the medical evidence is more probative of the issues, and that it outweighs the lay statements regarding the extent of the disabilities.  Accordingly, the Veteran's claims must be denied.

Consideration has also been given to whether the scheduler evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-scheduler evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014); Barringer v. Peace, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2014); Thun, 22 Vet. App. at 116 . 

The schedular evaluations in this case are not inadequate.  Compensable evaluations are provided for certain manifestations of the service-connected chest scar, and hypertension disabilities, which have been discussed.  The evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities, as the criteria assess the level of occupational and social impairment attributable to the Veteran's symptoms, and the level of functioning.  In short, there is nothing exceptional or unusual about the Veteran's disabilities because the rating criteria reasonably describe his disability levels and symptomatology.  Thun, 22 Vet. App. at 115.  

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the evidence of record does not show that either of his disabilities have caused him to miss work, or that they have resulted in any hospitalizations or surgeries.  The January 2013 VA DBQs show that the examiner stated that there was no impact on the Veteran's ability to work.  The Board finds, therefore, that the Veteran's service-connected disabilities in issue do not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted. 

Finally, although the Veteran has submitted evidence of medical disability, and made claims for the highest ratings possible, he has not submitted evidence of unemployability, or claimed to be unemployable, due to the service-connected disabilities in issue.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In reaching these decisions, the Board considered the benefit-of-the-doubt rule; however, as the preponderance of the evidence is against the appellant's claims, such rule is not for application.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  The Veterans Claims Assistance Act of 2000

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

With regard to the claims for initial compensable evaluations, the VCAA is no longer applicable.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

The appellant has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board. Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in November 2007 and December 2008 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  These letters accordingly addressed all notice elements.  Nothing more was required.

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical records, and service treatment records.  The Veteran has been afforded examinations, and an etiological opinion has been obtained.  

In December 2012, the Board remanded these claims.  The Board directed that all available VA treatment records dated since February 2011 be obtained, and this has been done.  The Board further directed that the Veteran be scheduled for VA examinations of his hypertension, scar on the anterior chest, and right great toe, and in January 2013, this was done.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Simply stated, the Board finds that the post-service medical record provides highly probative evidence against this claim.  The Board concludes, therefore, that decisions on the merits at this time do not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993). 

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

Service connection for a right first digit disability is denied.

An initial compensable evaluation for service-connected hypertension is denied.  

An initial compensable evaluation for service-connected scar of the anterior chest is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


